The plaintiff in error was convicted at the September, 1910, term of the county court of Pottawatomie county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of five hundred dollars and imprisonment in the county jail for one hundred eighty days. Counsel for plaintiff in error have brought many assignments of error, and filed elaborate briefs. All of the questions raised have been heretofore adjudicated by this court, and we do not feel called upon to consume time in discussing them again. A goodly number of the assignments are without merit. Others are well taken. Among the assignments involving prejudicial error is one based upon the introduction of incompetent and secondary evidence. We have gone over the record carefully, and are of the opinion that the plaintiff in error did not have that fair and impartial trial guaranteed by the Constitution.
The judgment is reversed and a new trial awarded.